DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to method, computer program product comprising a non-transitory computer-readable storage medium and system related for use with a software-defined network controller, as well as an associated computer program product and system. The method comprises assigning a segment identifier to an endpoint node within a destination domain of a plurality of domains. Adjacent domains of the plurality of domains are connected via a respective set of two or more domain border routers. The method further comprises assigning a respective segment identifier to each domain. Each domain border router advertises the segment identifiers of the respective two adjacent domains. The method further comprises, responsive to a request from a headend node within a source domain of the plurality of domains, computing a path from the headend node to the endpoint node. The path includes (i) the segment identifiers of any domains between the headend node and the endpoint node, and (ii) the segment identifier of the endpoint node. Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1-3, 7-10 and 14-18 (renumbering as 1-12 respectively) are allowed.

Dutta et al (US 20210320861 A1, Priority Date: June 14, 2018) discloses the method, computer program product comprising a non-transitory computer-readable storage medium and system for 
assigning a segment identifier to an endpoint node within a destination domain of a plurality of domains, wherein the plurality of domains comprises a source domain, the destination domain, and one or more intermediate domains between the source domain and the destination domain (fig. 10, par 0049, 0053, 0107, 608); 
assigning a respective segment identifier to each domain of the plurality of domains, wherein each domain border router advertises both the segment identifier of the source domain and the segment identifier of the first intermediate domain (fig. 10, par 0101, 0107, 0109 and 0125); 
responsive to a request from a headend node within the source domain, computing a path from the headend node to the endpoint node based on the derived graph (par 0053, 0107), wherein the path includes (iii) the segment identifier of the endpoint node (par 0053).

Filsfils#1 et al (US 20150304206 A1) discloses the method, computer program product comprising a non-transitory computer-readable storage medium and system for
wherein the source domain and a first intermediate domain are connected by a first domain border router and a second domain border router (fig. 1, par 0021);
wherein the path includes (i) segment identifiers of the one or more intermediate domains including the segment identifier of the first intermediate domain, (ii) the segment identifier of the destination domain, and (iii) the segment identifier of the endpoint node (par 0020, 0030-0031, 0037 and 0180).

Filsfils#2 et al (US20140269699A1) discloses the method, computer program product comprising a non-transitory computer-readable storage medium and system for
wherein each of the first domain border router and the second domain border router advertises both the segment identifier of the source domain and the segment identifier of the first intermediate domain (par 0043-0045, 0051).

Farkas et al (US 20150043383 A1)  discloses the method, computer program product comprising a non-transitory computer-readable storage medium and system for
responsive to a request from a headend node within the source domain, computing a derived graph (par 0038-0039), wherein computing the derived graph comprises:
assigning the domain border routers to a first virtual node (fig. 1, par 0037, 0039, 0127-0128); 
first domain border router and the second domain border router (fig. 1);
removing, from the derived graph, all nodes from the source domain except the headend node and the first virtual node (par 0004, 0038-0039, 0128); and 
removing, from the derived graph, all nodes from the first intermediate domain except any virtual nodes (par 0004, 0035-0039, 0128). 


In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “assigning the first domain border router and the second domain border router to a first virtual node associated with the segment identifiers of the source domain and the first intermediate domain” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “assigning the first domain border router and the second domain border router to a first virtual node associated with the segment identifiers of the source domain and the first intermediate domain” as recited in claim 8.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “assigning the first domain border router and the second domain border router to a first virtual node associated with the segment identifiers of the source domain and the first intermediate domain” as recited in claim 15.

Claims 1, 8 and 15 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 2-3, 7, 9-10, 14 and 16-18  are allowed by virtue of their dependency on claims 1, 8 and 15 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473